
	

114 HRES 211 IH: Expressing the sense of the House of Representatives that veterans deserve the health and living standards they fought to protect.
U.S. House of Representatives
2015-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 211
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2015
			Mr. Hastings (for himself, Mrs. Lawrence, Mr. Cohen, Mr. Grijalva, Mr. Schiff, Ms. Brown of Florida, Mr. Rangel, Ms. Norton, Ms. Jackson Lee, Mr. Al Green of Texas, Mr. Langevin, Mr. Honda, Ms. Judy Chu of California, Mr. Higgins, Mr. Payne, Mr. Pocan, Mr. Rush, Mr. Jolly, and Mr. Cartwright) submitted the following resolution; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that veterans deserve the health and living
			 standards they fought to protect.
	
	
 Whereas it is an honor and privilege to serve one’s country; Whereas the Armed Forces of the United States protect the rights and freedoms of the people of the United States;
 Whereas there are 21,000,000 veterans living in the United States who served in World War II, the Korean War, the Cold War, the Vietnam War, Persian Gulf War, Operation Enduring Freedom, Operation Iraqi Freedom, or Operation New Dawn;
 Whereas veterans often become homeless due to war-related disabilities, including physical and mental disabilities;
 Whereas difficulties readjusting to civilian life can lead to veterans becoming homeless; Whereas in 2013, nearly 14 percent of the more than 260,000 veterans served by the homelessness programs of the Department of Veterans Affairs served in Operation Iraqi Freedom, Operation Enduring Freedom, and Operation New Dawn;
 Whereas on a single night in January 2014, 49,993 veterans were homeless; Whereas about 10 percent of the adult homeless population are veterans; and
 Whereas a stable home leads to better health, education, social, and employment outcomes for anyone: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the general welfare and security of the United States and the health and living standards of its people are protected by the brave men and women that make up the United States Armed Forces;
 (2)calls on the people of the United States not to ignore those veterans returning to the United States who are unable to maintain the proper health and living standards that they themselves fought to protect for millions of others;
 (3)recognizes that finding every single American veteran a home is not only the right thing to do, but also a vital and necessary step towards repaying the unpayable debt that each and every United States citizen owes to the men and women of the Armed Forces who risk their lives for their country;
 (4)recognizes that the debt to these members of the Armed Forces requires the realization, as soon as feasible, of a decent home and a suitable living environment; and
 (5)remains committed to ending veteran homelessness once and for all.  